UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2015 Date of reporting period:	October 31, 2014 Item 1. Schedule of Investments: Putnam Low Volatility Equity Fund The fund's portfolio 10/31/14 (Unaudited) COMMON STOCKS (98.2%) (a) Shares Value Aerospace and defense (3.5%) Honeywell International, Inc. 5,884 $565,570 Lockheed Martin Corp. 2,834 540,075 Air freight and logistics (1.9%) United Parcel Service, Inc. Class B 5,594 586,867 Auto components (0.7%) Johnson Controls, Inc. 4,330 204,593 Banks (4.7%) Cullen/Frost Bankers, Inc. 655 52,931 M&T Bank Corp. 1,444 176,428 Signature Bank (NON) 750 90,848 U.S. Bancorp 7,742 329,809 Wells Fargo & Co. 15,588 827,567 Beverages (2.1%) Dr. Pepper Snapple Group, Inc. 2,887 199,925 PepsiCo, Inc. 4,823 463,828 Capital markets (0.2%) Northern Trust Corp. 884 58,609 Chemicals (3.2%) Ecolab, Inc. 1,853 206,109 International Flavors & Fragrances, Inc. 997 98,853 PPG Industries, Inc. 1,332 271,315 Sherwin-Williams Co. (The) 1,166 267,667 Sigma-Aldrich Corp. 1,138 154,666 Commercial services and supplies (1.3%) Republic Services, Inc. 2,518 96,691 Stericycle, Inc. (NON) 740 93,240 Waste Connections, Inc. 994 49,601 Waste Management, Inc. 3,718 181,773 Communications equipment (2.0%) Cisco Systems, Inc. 25,487 623,667 Consumer finance (1.7%) Capital One Financial Corp. 6,299 521,368 Diversified financial services (2.6%) Berkshire Hathaway, Inc. Class B (NON) 5,929 831,009 Diversified telecommunication services (2.4%) Verizon Communications, Inc. 15,127 760,132 Electric utilities (3.1%) Duke Energy Corp. 7,024 577,022 Southern Co. (The) 8,436 391,093 Electronic equipment, instruments, and components (0.1%) CDW Corp. of Delaware 1,281 39,506 Energy equipment and services (0.2%) Dril-Quip, Inc. (NON) 608 54,690 Food and staples retail (1.7%) Costco Wholesale Corp. 4,118 549,218 Food products (0.7%) Hershey Co. (The) 2,209 211,865 Health-care equipment and supplies (1.2%) Becton Dickinson and Co. 1,754 225,740 C.R. Bard, Inc. 931 152,656 Health-care providers and services (4.0%) AmerisourceBergen Corp. 3,309 282,622 Cardinal Health, Inc. 4,656 365,403 McKesson Corp. 2,528 514,220 Mednax, Inc. (NON) 1,475 92,084 Hotels, restaurants, and leisure (2.3%) Chipotle Mexican Grill, Inc. (NON) 115 73,370 McDonald's Corp. 6,275 588,156 Starbucks Corp. 862 65,133 Household products (2.4%) Church & Dwight Co., Inc. 1,712 123,966 Colgate-Palmolive Co. 3,409 227,994 Kimberly-Clark Corp. 3,533 403,716 Industrial conglomerates (3.6%) 3M Co. 3,038 467,153 Danaher Corp. 6,630 533,052 Roper Industries, Inc. 909 143,895 Insurance (3.5%) ACE, Ltd. 2,768 302,542 Alleghany Corp. (NON) 118 52,425 American Financial Group, Inc. 887 53,069 Arch Capital Group, Ltd. (NON) 1,426 80,312 Arthur J. Gallagher & Co. 1,629 77,703 Axis Capital Holdings, Ltd. 1,423 68,503 Everest Re Group, Ltd. 682 116,383 Markel Corp. (NON) 82 56,653 PartnerRe, Ltd. 744 86,073 Progressive Corp. (The) 5,512 145,572 RenaissanceRe Holdings, Ltd. 609 62,928 Internet software and services (2.4%) eBay, Inc. (NON) 10,583 555,608 Google, Inc. Class A (NON) 355 201,594 IT Services (6.1%) Amdocs, Ltd. 1,752 83,290 Automatic Data Processing, Inc. 3,225 263,741 Broadridge Financial Solutions, Inc. 1,386 60,887 DST Systems, Inc. 454 43,743 Fidelity National Information Services, Inc. 2,877 167,988 Fiserv, Inc. (NON) 2,181 151,536 Gartner, Inc. (NON) 862 69,572 Jack Henry & Associates, Inc. 966 57,786 Paychex, Inc. 4,427 207,803 Total System Services, Inc. 2,447 82,684 Vantiv, Inc. Class A (NON) 1,788 55,285 Visa, Inc. Class A 2,837 684,937 Marine (0.2%) Kirby Corp. (NON) 451 49,872 Media (2.9%) Discovery Communications, Inc. (NON) 706 24,703 Omnicom Group, Inc. 3,602 258,840 Scripps Networks Interactive Class A 1,543 119,181 Thomson Reuters Corp. (Canada) 1,922 71,537 Viacom, Inc. Class B 6,179 449,090 Metals and mining (0.4%) Compass Minerals International, Inc. 484 41,469 Newmont Mining Corp. 878 16,471 Royal Gold, Inc. 933 53,321 Multiline retail (0.6%) Dollar Tree, Inc. (NON) 3,024 183,164 Oil, gas, and consumable fuels (8.3%) Chevron Corp. 2,923 350,614 ConocoPhillips 5,592 403,463 Exxon Mobil Corp. 10,944 1,058,394 Phillips 66 6,091 478,144 Spectra Energy Corp. 6,935 271,367 Teekay Corp. 665 38,876 Pharmaceuticals (8.3%) Actavis PLC (NON) 1,915 464,847 Eli Lilly & Co. 8,294 550,141 Johnson & Johnson 8,406 905,999 Merck & Co., Inc. 11,812 684,387 Real estate investment trusts (REITs) (3.9%) American Campus Communities, Inc. 1,568 61,575 AvalonBay Communities, Inc. 281 43,791 Essex Property Trust, Inc. 910 183,602 Federal Realty Investment Trust 816 107,549 Health Care REIT, Inc. 4,504 320,279 Home Properties, Inc. 822 52,863 Mid-America Apartment Communities, Inc. 1,091 77,090 Public Storage 1,374 253,283 Tanger Factory outlet Centers, Inc. 1,365 48,826 WP Carey, Inc. 1,006 68,126 Road and rail (0.2%) Landstar System, Inc. 642 47,514 Semiconductors and semiconductor equipment (2.8%) Analog Devices, Inc. 4,605 228,500 Linear Technology Corp. 3,486 149,340 Texas Instruments, Inc. 9,898 491,535 Software (1.6%) ANSYS, Inc. (NON) 1,086 85,316 CDK Global, Inc. (NON) 1,075 36,120 Intuit, Inc. 2,481 218,353 Microsoft Corp. 2,392 112,304 Synopsys, Inc. (NON) 1,370 56,143 Specialty retail (4.3%) Advance Auto Parts, Inc. 140 20,574 AutoZone, Inc. (NON) 443 245,208 Home Depot, Inc. (The) 6,975 680,202 O'Reilly Automotive, Inc. (NON) 1,457 256,257 Signet Jewelers, Ltd. 1,187 142,452 Technology hardware, storage, and peripherals (3.2%) Apple, Inc. 4,500 486,000 EMC Corp. 18,354 527,310 Textiles, apparel, and luxury goods (1.2%) Hanesbrands, Inc. 1,459 154,085 VF Corp. 3,127 211,634 Thrifts and mortgage finance (0.3%) New York Community Bancorp, Inc. 5,860 93,467 Tobacco (2.0%) Altria Group, Inc. 13,017 629,242 Trading companies and distributors (0.2%) MSC Industrial Direct Co., Inc. Class A 692 56,031 Water utilities (0.2%) American Water Works Co., Inc. 1,441 76,906 Total common stocks (cost $27,884,528) PURCHASED OPTIONS OUTSTANDING (1.7%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Oct-15/$162.00 $19,802 $74,170 SPDR S&P rust (Put) Sep-15/170.00 26,356 118,229 SPDR S&P rust (Put) Aug-15/170.00 26,356 103,124 SPDR S&P rust (Put) Jul-15/173.00 26,356 100,690 SPDR S&P rust (Put) Jun-15/170.00 27,057 80,454 SPDR S&P rust (Put) May-15/165.00 27,057 49,987 Total purchased options outstanding (cost $995,871) INVESTMENT COMPANIES (1.1%) (a) Shares Value SPDR S&P rust 1,787 $360,366 Total investment companies (cost $352,539) SHORT-TERM INVESTMENTS (1.6%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 207,511 $207,511 SSgA Prime Money Market Fund Class N zero% (P) 300,000 300,000 Total short-term investments (cost $507,511) TOTAL INVESTMENTS Total investments (cost $29,740,449) (b) WRITTEN OPTIONS OUTSTANDING at 10/31/14 (premiums $61,805) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Nov-14/$207.50 $64,145 $24,375 SPDR S&P rust (Call) Nov-14/202.50 12,670 23,567 SPDR S&P rust (Call) Nov-14/207.50 53,545 13,922 SPDR S&P rust (Call) Nov-14/195.50 13,769 89,804 SPDR S&P rust (Call) Nov-14/198.50 10,536 37,309 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2014 through October 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $31,384,778. (b) The aggregate identified cost on a tax basis is $29,776,352, resulting in gross unrealized appreciation and depreciation of $3,074,751 and $636,903, respectively, or net unrealized appreciation of $2,437,848. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $96,685 $9,882,599 $9,771,773 $55 $207,511 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $188,966 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund used options contracts to generate additional income for the portfolio and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $3,748,179 $— $— Consumer staples 2,809,754 — — Energy 2,655,548 — — Financials 5,301,183 — — Health care 4,238,099 — — Industrials 3,411,334 — — Information technology 5,740,548 — — Materials 1,109,871 — — Telecommunication services 760,132 — — Utilities 1,045,021 — — Total common stocks — — Investment companies $360,366 $— $— Purchased options outstanding — 526,654 — Short-term investments 507,511 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $— $— Futures contracts — — — Written options outstanding — (188,977) — Written swap options outstanding — — — Forward premium swap option contracts — — — TBA sale commitments — — — Securities sold short — — — Receivable purchase agreement — — — Interest rate swap contracts — — — Total return swap contracts — — — Credit default contracts — — — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts	526,654	188,977 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount)$150,000 Written equity option contracts (contract amount)$130,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. JPMorgan Chase Bank N.A. Total Assets: Purchased options# 526,654 526,654 Total Assets $526,654 $526,654 Liabilities: Written options# 188,977 188,977 Total Liabilities $188,977 $188,977 Total Financial and Derivative Net Assets $337,677 $337,677 Total collateral received (pledged)##† $– Net amount $337,677 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2014
